RYMER, Circuit Judge:
This case raises the same concern addressed by the United States Supreme Court in Hazelwood School District v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988): the extent to which educators may exercise editorial control over the contents of high school publications.
In Hazelwood, a high school principal declined to publish two student articles which he believed were inappropriate in a school-sponsored newspaper. The Court held that when school facilities, such as publications, have been reserved for intended educational purposes, school officials may regulate their contents in any reasonable manner; that a school, in its capacity as publisher, has authority to refuse to associate the school with any position other than neutrality on matters of political controversy; and that it was reasonable for a high school principal to control student expressive activities that he concluded were unsuitable for publication on account of their subject matter, given the youth of the audience, and lack of opportunity for third-parties to respond.
In this case, high school educators who permit advertisements in school-sponsored publications declined to accept advertisements for the services of Planned Parenthood in student newspapers, yearbooks and athletic programs. The schools believed publishing the advertisements might implicate their classes on sex education and put the school’s imprimatur on one side of a controversial issue. The district court concluded that this is a Hazelwood case, and we agree.
Because both are school cases and the publications are school-sponsored, we do not write on a clean slate. Hazelwood instructs that we are to invest high school educators with greater control over expressive activities that bear the school’s imprimatur than other forms of speech or use of government facilities. Thus, in striking a balance between the schools’ interests and Planned Parenthood’s, we must assume that school-sponsored publications are nonpublic and that unless the schools affirmatively intend to open a forum for indiscriminate use, restrictions reasonably related to the school’s mission that are imposed on the content of school-sponsored publications do not violate the first amendment.
This case raises troubling issues because few things are so fundamental as our right to speak out, student or adult, pharmacist or Planned Parenthood. It is the more so because few things are so significant to our society, or reflect such deeply held and widely divergent views crying out for expression, as family planning, sex education, birth control and teenage pregnancy.
Yet “the education of the Nation’s youth is primarily the responsibility of parents, teachers, and state and local officials, and *820not of federal judges.” Hazelwood, 484 U.S. at 273, 108 S.Ct. at 571. We are not educators and curricular choices are not ours to make. We are not members of the Board of Education and it is not open to us as judges to decide this case as we might vote were we politicians. Our task is not to decide whether the message, or the messenger, is a menace or the messiah.
Rather, we must start with Hazelwood and the questions we must decide are these:
Are the publications in which Planned Parenthood wishes to advertise forums for public expression?
Do these school-sponsored publications bear the imprimatur of the school, such that they are within the intended purpose for which the forum is reserved?
Were school officials justified in refusing to accept the Planned Parenthood advertisement?
Before Hazelwood the district court found Planned Parenthood’s first amendment rights were infringed. In light of Hazelwood it reconsidered and changed its ruling. In this it acted correctly, and we affirm.
I
Planned Parenthood of Southern Nevada (Planned Parenthood) brought suit under 42 U.S.C. § 1983 against the Clark County School District (school district) seeking declaratory and injunctive relief for an alleged deprivation of its first amendment rights. Planned Parenthood claims the school district violated its rights under the first and fourteenth Amendments by refusing to accept advertisements it submitted for publication in high school newspapers, yearbooks and athletic programs.
Planned Parenthood, a nonprofit corporation affiliated with Planned Parenthood Federation of America, is a family planning program that provides clinical, educational and counseling services for matters relating to reproductive health. The Clark County School District is a local school district, comprised of fifteen high schools, created under Nevada law to control and supervise the education of all minor children within the district.
The school district authorizes its high schools to publish newspapers, yearbooks and athletic programs. Newspapers and yearbooks are published as part of the school district curriculum. Newspapers are produced as part of Journalism I and II, while yearbooks are published in Publications I and II. These courses are taught by district faculty, and students receive grades and credit. Athletic programs are not produced as part of any particular course, but are distributed by the schools at school-sponsored events to inform spectators about the competition.
Principals are allowed to decide whether to accept advertising for these publications, to establish guidelines regulating acceptable advertisements and to determine whether a proposed advertisement satisfies the guidelines, if any. All of the schools but one accept advertising.
The school district’s policy with respect to advertising is reflected in a memorandum from Daniel Hussey.1 At the time of *821the suit, five schools had adopted written guidelines; eight promulgated them after the suit was begun, and two remain without guidelines. The guidelines typically provide that the school reserves the right to deny advertising space to any entity that does not serve the best interests of the school, the school district and the community. A faculty member, usually the principal, must approve all advertisements prior to publication. In addition to declaring that the school will not run any ads it deems lewd, obscene or vulgar, the guidelines note that advertisements for certain products will not be accepted: X- or R-rated movies, gambling aids, tobacco products, liquor products, birth control products or information, drug paraphernalia and pornography.
The school district also has enacted regulations dealing with “controversial issues,” which provide in part, “No group or individual may claim the right to present arguments for or against any issue under study directly to students or to the class without authorization.” Clark County School District Regulation 6124.2. Further, by statute, Nevada regulates instruction in the human reproductive system, related communicable diseases and sexual responsibility. Nev.Rev.Stat. § 389.065 (1987). Pursuant to this statute, the school district adopted Regulation 6123 which requires that sex education only be taught by qualified teachers and nurses, using only certain approved materials.
On numerous occasions between March 1984 and August 1985, Planned Parenthood submitted advertisements for publication in school district newspapers and athletic programs. The record does not show that Planned Parenthood submitted its advertisements to any yearbooks prior to commencing this suit. Each ad offered routine gynecological exams, birth control methods, pregnancy testing and verification, and pregnancy counseling and referral.2 Most schools rejected the ad; one school continues to publish it.
Following trial on stipulated facts, the district court concluded that under San Diego Committee Against Registration and the Draft (CARD) v. Governing Board of Grossmont Union High School District, 790 F.2d 1471 (9th Cir.1986),3 the publications were limited public forums for advertisements lawfully available to high school audiences, and that without showing a compelling government interest, the school district would have to publish Planned Parenthood’s advertisements to the extent they fell within the forum created. When the Supreme Court thereafter decided Hazelwood, the district court withdrew its order and on reconsideration found that the publications were nonpublic forums and the exclusions reasonable. Planned Parenthood appealed the district court’s judgment in favor of the school district. The panel affirmed, Planned Parenthood v. Clark County School District, 887 F.2d 935 (9th Cir.1989), and we took the matter en banc.
II
The parties agree that Planned Parenthood’s advertisements are protected speech under the first amendment. Therefore we must first resolve whether the school newspapers, yearbooks and athletic programs are forums for public expression. Hazelwood, 484 U.S. at 267, 108 S.Ct. at 567 (“We deal first with the question whether Spectrum may appropriately be characterized as a forum for public expression”); Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 797, 105 S.Ct. 3439, 3446, 87 L.Ed.2d 567 (1985).
*822A
Planned Parenthood seeks access to advertising space in school-sponsored publications.4 Hazelwood teaches that “school facilities may be deemed to be public forums only if school authorities have ‘by policy or by practice’ opened those facilities ‘for indiscriminate use by the general public,’ Perry Education Ass’n. v. Perry Local Educators’ Ass’n., 460 U.S. 37, 47, 103 S.Ct. 948, 956, 74 L.Ed.2d 794 (1983), or by some segment of the public, such as student organizations.” 484 U.S. at 267, 108 S.Ct. at 567. If, on the other hand, school facilities have been reserved for other intended purposes, “communicative or otherwise,” no public forum will have been created and reasonable restrictions on speech may be imposed.5 Id.; Perry Education Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 & n. 7, 103 S.Ct. 948, 955 & n. 7, 74 L.Ed.2d 794 (1983).
In Hazelwood, student staff members of the school newspaper, Spectrum, argued that their principal violated their first amendment rights when he deleted two pages from the paper prior to its publication.6 After establishing that the first amendment claims must be considered “in light of the special characteristics of the school environment,” 484 U.S. at 266, 108 5.Ct. at 567 (quoting Tinker v. Des Moines Indep. Community School Dist., 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969)),7 the Court reiterated that “ ‘[t]he *823determination of what manner of speech in the classroom or in school assembly is inappropriate properly rests with the school board,’ rather than with the federal courts.” 484 U.S. at 267, 108 S.Ct. at 567 (quoting Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 683, 106 S.Ct. 3159, 3164, 92 L.Ed.2d 549 (1986)). It then stressed that the school’s intent is the critical factor in the forum calculus. “The government does not create a public forum by inaction or by permitting limited discourse, but only by intentionally opening a nontraditional forum for public discourse.” Id. (quoting Cornelius, 473 U.S. at 802, 105 S.Ct. at 3449).
In determining whether school officials evinced any intent to open the pages of Spectrum to indiscriminate use, the Court considered such factors as the paper was produced as part of the high school curriculum; students received grades and academic credit for completing the course, which a faculty member taught; the school did not deviate in practice from its policy of publishing the paper as part of the educational curriculum; the teacher exercised a great deal of control over the production and publication of the paper, and both he and the principal had to approve nearly every aspect of each issue, including its content. The Court also reviewed written policy statements of the school board and Spectrum. One school board policy provided, among other things, that “[s]chool sponsored student publications will not restrict free expression or diverse viewpoints within the rules of responsible journalism.” Spectrum had also declared that the paper “accepts all rights implied by the first amendment” and noted that “[o]nly speech that ‘materially and substantially interferes with the requirements of appropriate discipline’ can be found unacceptable and therefore be prohibited.”8 Hazelwood, 484 U.S. at 269 & n. 2, 108 S.Ct. at 269 & n. 2.
The Court concluded that this evidence failed to demonstrate the “clear intent to create a public forum,” id. at 270, 108 S.Ct. at 569 (quoting Cornelius, 473 U.S. at 802, 105 S.Ct. at 3449), that was present in other public forum cases, referring to Widmar v. Vincent, 454 U.S. 263, 267, 102 S.Ct. 269, 273, 70 L.Ed.2d 440 (1981); City of Madison Joint School District v. Wisconsin Employment Relations Comm’n, 429 U.S. 167, 174 & n. 6, 97 S.Ct. 421, 426 & n. 6, 50 L.Ed.2d 376 (1976); and Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 555, 95 S.Ct. 1239, 1244, 43 L.Ed.2d 448 (1975).9 School officials could therefore regulate the contents of the paper “in any reasonable manner.” Hazelwood, 484 U.S. at 270, 108 S.Ct. at 569.
Looking to the factors in this case that the Court found significant in Hazel-wood leads us to the same conclusion. The school district and its principals treated all publications similarly. Their intent is most clearly evidenced by written policies that *824explicitly reserve the right to control content. Their practices were not inconsistent with these policies. Pursuant to them, advertising in school-sponsored publications was subject to the same right of approval as articles in Spectrum. We therefore cannot conclude on the record in this case that the school district clearly intended to open its publications, including advertising space, for “indiscriminate use.” Rather, like the school board in Hazelwood, the school district here showed an affirmative intent to retain editorial control and responsibility over all publications and advertising disseminated under the auspices of its schools.
The Hussey memorandum sets out district policy on what power principals were meant to have over advertising. It notes that newspapers and yearbooks are produced as part of the curriculum and that publications and journalism courses form an integral part of the school’s educational program. It affirms that
[a] school has an important interest in avoiding the impression that it has endorsed a viewpoint at variance with its educational program. It is not at all unlikely that an advertisement may be viewed as school endorsement of its contents.
It states that there is no requirement that a high school publish either a paper or yearbook, or accept advertising, but that “[i]f a school publication does accept advertising, some categories of advertising may be excluded.” Finally, it requires that if advertising is allowed which promotes one side of a controversial issue, advertisements promoting the opposite side must be accepted. In this way, the school district conferred on school principals broad authority and discretion to limit advertising which may not serve the best interests of the school or might create the impression that the school has endorsed a viewpoint at variance with its educational program.
Consistent with this general directive, individual schools established guidelines reflecting their intent to retain control over advertising in school-sponsored publications. In addition to delineating categories of advertisements that will not be accepted, the guidelines expressly “reserve[ ] the right to deny advertising space to any business and/or individual that does not serve the best interests” of the particular school. This complements the school board’s policy concerning “controversial issues,” requiring objective presentation of opposing points of view. Clark County School District Regulation 6124.2. Furthermore, just as the principal and teacher in Hazelwood had final approval over the contents of Spectrum, ultimate authority over what advertisements appear in school-sponsored publications rests with the principal or his assistant. The schools’ consistent policy has been to limit advertising to subjects and entities that are in the best interests of the school and to require that those seeking to advertise obtain approval from the principal.
There is no evidence that advertisements in newspapers or yearbooks were accepted for any purpose other than to enable the school to raise revenue to finance the publications, and at the same time impart journalistic management skills to students.10 Nor does the evidence suggest that the high schools were “motivated by an affirmative desire to provide an open forum” for advertising in athletic programs; the schools did not accept advertising for any purpose other than to help defray the costs of this service. Cornelius, 473 U.S. at 805, 105 S.Ct. at 3450. As put in Cornelius, where the Court held that the government could exclude legal defense and political advocacy organizations from participation in the Combined Federal Campaign because it had not been designated as a public forum, “[t]he Government did not create the CFC for purposes of providing a forum for *825That such activity oc-expressive activity, curs in the context of the forum created does not imply that the forum thereby becomes a public forum for First Amendment purposes.” Id; Greer v. Spook, 424 U.S. 828, 838 n. 10, 96 S.Ct. 1211, 1217 n. 10, 47 L.Ed.2d 505 (1966).
Both Hazelwood and Cornelius instruct that we also examine the nature of the government property involved in determining whether the forum is public or nonpublic. Hazelwood, 484 U.S. at 266, 108 S.Ct. at 567; Cornelius, 473 U.S. at 806, 105 S.Ct. at 3451; cf. Greer, 424 U.S. at 838, 96 S.Ct. at 1217 (“[T]he business of a military installation [is] to train soldiers, not to provide a public forum”). High schools foster learning experiences inside and outside the classroom and serve pedagogical as well as in locus parenti purposes. For this reason, educators have the right to control expressive activity that students, parents and other members of the public “might reasonably perceive to bear the imprimatur of the school.” Hazelwood, 484 U.S. at 271, 108 S.Ct. at 570.
In light of the schools’ policy in accepting advertising in school-sponsored publications, and their practice of retaining control and requiring prior approval, we conclude that the record fails to reveal the requisite “clear intent to create a public forum” Hazelwood requires. 484 U.S. at 270, 108 S.Ct. at 569. Therefore, these school-sponsored newspapers, yearbooks and athletic programs, including advertisements, are not public forums.
B
Planned Parenthood argues that Hazelwood simply says that high school publications are not traditional public forums and that beyond that courts should follow the public forum analysis set out in Perry, 460 U.S. at 45-47, 103 S.Ct. at 954-56; Cornelius, 473 U.S. at 800-04, 105 S.Ct. at 3447-50, and our decision in CARD, 790 F.2d at 1474-76. It urges that the district court erred in concluding that under Hazelwood, the school district had “plenary control” over the contents of its high school publications. Planned Parenthood further submits that the school district in fact created a limited forum for public advertising of goods and services that are lawfully available to high school age audiences. In support, it points to the wide variety of advertising which has been received and published and contends that it may not be discriminatorily excluded from that forum.11
We agree that a high school may create a public forum or designate a forum for limited purposes.12 Hazelwood does not say otherwise, but it does constrain the analysis by requiring that courts focus on unique attributes of the school environment and recognize broadly articulated purposes for which high school facilities may properly be reserved. 484 U.S. at 270-73, 108 S.Ct. at 569-71.13 We also agree that this case differs from Hazel-wood in that Planned Parenthood is an outside entity seeking to advertise in school publications, whereas Hazelwood concerned students who wanted to have their articles published. It is likewise true that *826the schools solicited and accepted an array of advertising, including some for casinos which Planned Parenthood suggests belie the district’s concern for the propriety of material for a teenage audience,14 and some for providers of health services to whom Planned Parenthood analogizes itself. Yet we believe these points misdirect the inquiry, which the Supreme Court has instead focused on the schools’ intent. While relevant factors in evaluating intent, none compels a different result in this particular case.
The Court has often held that selective access to government property does not alone render it a public forum. For example, in Perry, even though many private groups not affiliated with the school had access to and used the internal school mail facilities, the mail system was not open for use by the general public, potential users of the system were required to secure permission from the individual principals and there was no indication that permission was granted as a matter of course. The Court concluded that the property remained a nonpublic forum subject to reasonable regulation. Perry, 460 U.S. at 47, 103 S.Ct. at 956. In Cornelius, the Government’s consistent policy was to limit the Combined Federal Campaign to “appropriate” voluntary agencies and require agencies seeking admission to obtain permission from certain officials. Cornelius, 473 U.S. at 804, 105 S.Ct. at 3450. Again, the Court held that “[s]uch selective access, unsupported by evidence of a purposeful designation for public use, does not create a public forum.” Id. at 805, 105 S.Ct. at 3450. Most recently, in United States v. Kokinda, 497 U.S.-, 110 S.Ct. 3115, 3121, 111 L.Ed.2d 571 (1990) (plurality), four Justices concluded that a sidewalk leading from a parking lot to a post office was a nonpublic forum. The plurality noted that although “individuals or groups have been permitted to leaflet, speak, and picket on postal premises, ... a practice of allowing some speech activities on postal property do[es] not add up to the dedication of postal property to speech activities.” Id.
As in Perry and Cornelius, school officials in this case require permission and approval prior to granting access to high school publications. Although Planned Parenthood contends that it was the only potential advertiser excluded from the publications, the record does not demonstrate that permission and approval to advertise are granted as a matter of course. We therefore find nothing in Perry or Cornelius to support a conclusion that allowing some outside organizations to advertise converts the school-sponsored publications into public forums.15
Nor do we believe that this case is controlled by CARD, as Planned Parenthood urges. In CARD, which we decided before the Court decided Hazelwood, we held a student newspaper, along with its advertising spaces, to be a limited public forum. CARD, a nonprofit organization involved in counseling young men on alternatives to military service, sought to advertise in several school papers. Despite the fact that the papers accepted military recruitment advertisements, the school district refused to publish the ad CARD submitted.
Because it believed that newspapers are devoted entirely to expressive activity, and the school board’s admitted policy and practice was to allow the students to discuss any topic in the newspapers and allow non-students to avail themselves of the forum as long as their speech consisted of advertisements offering goods, services or vocational opportunities to students, the CARD *827majority believed the evidence indicated an intent to create a limited public forum. CARD, 790 F.2d at 1476. Accordingly, it concluded that the school district could not exclude the advertisement without demonstrating a compelling reason. Alternatively, the majority held that assuming the school board was correct in its assertion that the school newspapers were a nonpublic forum, the exclusion of the proffered advertisement was unreasonable and constituted impermissible viewpoint discrimination. Id. at 1478.16
Planned Parenthood maintains that the schools’ solicitation of advertisements from outside entities puts this case squarely within CARD rather than Hazelwood, which Planned Parenthood characterizes as applying only to student expression. We are not persuaded by Planned Parenthood’s argument that the nature of the speech at issue here, advertisements from an outside entity rather than student speech, places this case beyond the reach of Hazelwood. Although the facts of Hazelwood dealt with student expression, its rationale was not so limited. The Court specifically spoke in terms of “school-sponsored publications, theatrical productions, and other expressive activities,” 484 U.S. at 271, 108 S.Ct. at 570, and remarked on a school’s ability to regulate reasonably the speech not only of students, but also “teachers, and other members of the school community.” Id. at 269, 108 S.Ct. at 569. The publication is the same and the audience is the same, whether the source for the speech is from inside the school or outside, or is paid or free. The school has the same pedagogical concerns, such as respecting audience maturity, disassociating itself from speech inconsistent with its educational mission and avoiding the appearance of endorsing views, no matter who the speaker is.
Nor is there any reason to believe the Hazelwood Court would have drawn a line in the paper where Planned Parenthood suggests, for otherwise the students whose articles on pregnancy and parenting were not printed could have had an outside party buy space for an advertisement to print what they wrote. In this respect there is no principled distinction between students’ constitutional rights and those of Planned Parenthood to access to school-sponsored publications. We therefore believe the Court intended that the same principles that animate educational decisions regarding the content of articles in school-sponsored publications come into play when determining what advertisements are suitable for publication in school newspapers, yearbooks and athletic programs.17
Although each public forum case is unique on its facts, and CARD is distinguishable on that basis,18 its forum analysis was adopted without the benefit of Ha-zelwood’s application of the public forum doctrine to high school-sponsored publications. To the extent our opinion in CARD did not give weight to the same considerations emphasized by Hazelwood, we can no *828longer rely on its analysis in determining the nature of the forum.19 Rather it is the Supreme Court’s decision in Hazelwood and not our prior decision in CARD that provides the appropriate frame of reference. Under Hazelwood, in eases such as this where school facilities have not intentionally been opened to indiscriminate expressive use by the public or some segment of the public, school officials retain the authority reasonably to refuse to lend the schools’ name and resources to speech disseminated under school auspices.
Ill
The Court in Hazelwood made a number of important statements about the nature of a high school’s mission. Its discussion on the measure of school officials’ authority over school-sponsored publications informs our analysis of both the nature of the government property involved and the justification for the restrictions imposed.
The Court drew a critical distinction between a school’s obligation to “tolerate” particular “personal expression that happens to occur on the school premises,” such as that addressed in Tinker, and “educators’ authority over school-sponsored publications, theatrical productions, and other expressive activities that students, parents, and members of the public might reasonably perceive to bear the imprimatur of the school.” Hazelwood, 484 U.S. at 270-71, 108 S.Ct. at 569-70.20 When “school-sponsored” speech can fairly be characterized as part of the schools’ mission, which the Court defined broadly, the first amendment affords educators “greater control” in deciding when the school will affirmatively “promote” or “lend its name and resources” to particular speech. Id. at 271-72, 108 S.Ct. at 570-71. The Court recognized that school authorities have legitimate educational interests in assuring that “participants learn whatever lessons the activity is designed to teach, that readers or listeners are not exposed to material that may be inappropriate for their level of maturity, and that the views of the individual speaker are not erroneously attributed to the school.” Id. at 271, 108 S.Ct. at 570. Moreover, the school must retain the authority to refuse to sponsor speech that might reasonably “associate the school with any position other than neutrality on matters of political controversy.” Id. at 272, 108 S.Ct. at 570.
These characteristics help define what a school is about, and we must put the decision to exclude Planned Parenthood advertisements in that context. Thus, while a publisher is not normally viewed as endorsing the contents of paid advertisements, a high school stands in a different relationship with its public than the Las Vegas Review-Journal does to its. The Hussey memorandum, for example, notes the likelihood that readers may well impute endorsement of the contents of advertisements to a school. School-sponsored publications bear the name of the school. The newspapers and yearbooks are produced as part of the course curriculum, and the school directly distributes athletic programs at school events. School officials have editorial control over the contents of these publications and must specifically approve advertisements for publication. Accordingly, it is not at all unlikely that members of the public, parents of school children in particular, might reasonably perceive school-sponsored publications to “bear the imprimatur of the school” and *829associate the school in some way with the content of a particular advertisement.
A school’s decision not to promote or sponsor speech that is unsuitable for immature audiences, or which might place it on one side of a controversial issue, is a judgment call which Hazelwood reposes in the discretion of school officials and which is afforded substantial deference.21 We therefore conclude that controlling the content of school-sponsored publications so as to maintain the appearance of neutrality on a controversial issue is within the reserved mission of the Clark County School District.
IY
Having concluded that the advertising pages in the school district’s school-sponsored publications are nonpublic forums, we now consider whether the school’s justification for refusing to publish Planned Parenthood’s advertisement is reasonable. Hazelwood, 484 U.S. at 270, 108 S.Ct. at 569 (school authorities could regulate Spectrum “in any reasonable manner”). “Control over access to a nonpublic forum can be based on subject matter and speaker identity so long as the distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint neutral.” Cornelius, 473 U.S. at 806, 105 S.Ct. at 3451; see also Perry, 460 U.S. at 49, 103 S.Ct. at 957 (right to make such distinctions are “implicit” in the concept of a nonpublic forum).
The schools’ refusal to publish Planned Parenthood’s advertisements was viewpoint neutral. Planned Parenthood’s advertisements were rejected, and schools enacted guidelines excluding advertising that pertains to “birth control products and information,” in order to maintain a position of neutrality on the sensitive and controversial issue of family planning and avoid being forced to open up their publications for advertisements on both sides of the “pro-life”-“pro-choice” debate. In addition to believing the copy and Planned Parenthood to be controversial, some principals felt that parents would object to the advertisement. The school district also viewed Planned Parenthood’s advertisements as implicating its statutorily prescribed sex education curriculum and sought to avoid conflict with the state requirements regarding the manner sex education is presented to students.
When school facilities are not opened up as forums for public expression, Hazel-wood recognizes the school’s broad authority over school-sponsored speech. In light of the nature of the school environment, educators must have the ability to consider the “emotional maturity of the intended audience” as well as the authority to refuse to “associate the school with any position other than neutrality on matters of political controversy.” Hazelwood, 484 U.S. at 272, 108 S.Ct. at 570; see also Cornelius, 473 U.S. at 809, 105 S.Ct. at 3452 (“avoiding the appearance of political favoritism is a valid justification for limiting speech in a nonpublic forum”). “Although the avoidance of controversy is not a valid ground for restricting speech in a public forum, a nonpublic forum by definition is not dedicated to general debate or the free exchange of ideas.” Cornelius, 473 U.S. at 811, 105 S.Ct. at 3453; cf. Lehman v. City of Shaker Heights, 418 U.S. 298, 304, 94 S.Ct. 2714, 2717, 41 L.Ed.2d 770 (1974) (plurality) (“the managerial decision to limit car card space to innocuous and less controversial commercial and service oriented advertising does not rise to the dignity of a First Amendment violation”).
We therefore agree with the district court that the school district’s policy of not publishing advertisements that are “controversial, offensive to some groups of persons, that cause tension and anxiety between teachers and parents, and between competing groups such as [Planned Parenthood] and pro-life forces” is a reasonable *830one.22 Because of the possible perception of sponsorship and endorsement, schools within the district could choose to maintain a position of neutrality on a matter of political controversy and not lend their name and resources to Planned Parenthood’s advertisements.23
Related to the school district’s intent to maintain a position of neutrality on controversial issues is its desire to avoid being forced to open up school publications to organizations having views competing with those of Planned Parenthood, should it be required to publish the proffered advertisements. In Perry, for example, the Court commented that the school district’s policy of excluding a rival union from internal mail facilities prevented the system from becoming a battlefield for inter-union squabbles. Perry, 460 U.S. at 52, 103 S.Ct. at 959. Similarly, exclusion of Planned Parenthood’s advertisements serves the goal of preserving the schools’ editorial control over school-sponsored publications and preventing the advertising sections of those publications from becoming a forum for debate on family planning. The school district and individual school principals could reasonably choose to have the family planning debate take place in the classroom rather than in the advertising pages of its school-sponsored publications.
IV
We conclude that the Clark County school-sponsored publications, including advertising spaces, are nonpublic forums. The decision to feature advertising in newspapers, yearbooks and athletic programs does not indicate the clear intent to abdicate editorial control over their contents and create a forum for advertisers of lawful goods and services. These schools retained the right to disapprove of advertisements that might carry a school-sponsored message to readers of its publications and put their imprimatur on one side of a controversial issue. Because their decision to limit access, whether wise or unwise, is reasonable and not an effort at viewpoint discrimination, the school district did not violate the first amendment in declining to publish Planned Parenthood's advertisements.
AFFIRMED.

. The memo, designed to "provide guidance” to principals as to what power over advertising they possess, states in part:
A school has an important interest in avoiding the impression that it has endorsed a viewpoint at variance with its educational program. It is not at all unlikely that an advertisement may be viewed as school endorsement of its contents....
... If a school publication does accept advertising, some categories of advertising may be excluded. Drug, paraphernalia, or alcoholic beverage advertisements, for example, may be viewed as encouraging action which might endanger the health and welfare of students. Advertisements which are libelous, vulgar, re-daily offensive, factually inaccurate, or of poor production quality ... may be excluded. Advertisements having explicit sexual content or overtones may be excluded. The courts have allowed wide latitude in proscribing material which, though not obscene, because of its sexual content is deemed inappropriate for minors.
If advertising is allowed which promotes one side of a controversial issue, advertisements promoting the opposing side of a controversy should be similarly accepted.
... The purpose of this memo is to provide guidance to principals as to what power over advertising in [school district] publica*821tions they possess. How their power is used is within their discretion.


. The advertisements read:
PLANNED PARENTHOOD OF SOUTHERN NEVADA, INC.
601 South Thirteenth Street Las Vegas, Nevada 89101 Routine Gynecological Exams
Birth Control Methods Pregnancy Testing & Verification Pregnancy Counseling & Referral


. The majority held that the student newspapers were a limited public forum and the school district’s refusal to publish CARD's advertisements violated the first amendment. See discussion infra Part IIB.


. When identifying the relevant forum, we focus "on the access sought by the speaker." Cornelius, 473 U.S. at 801, 105 S.Ct. at 3448. Thus, in Hazelwood, the forum analyzed was Spectrum, the school newspaper; in Cornelius, the Combined Federal Campaign fundraising program; in Perry Education Ass’n v. Perry Local Educators’Ass’n, 460 U.S. 37, 49, 103 S.Ct. 948, 957, 74 L.Ed.2d 794 (1983), the internal school mail facilities; and in Lehman v. City of Shaker Heights, 418 U.S. 298, 300, 94 S.Ct. 2714, 2715, 41 L.Ed.2d 770 (1974) (plurality), advertising spaces on city buses. See also CARD, 790 F.2d at 1483 (Wallace, J., dissenting) (the “fora that we must address consist of the advertising spaces in the five [school] papers”).


. The Court has recognized that the State, like a private property owner, has "power to preserve the property under its control for the use to which it is lawfully dedicated.” Cornelius, 473 U.S. at 800, 105 S.Ct. at 3448 (quoting Greer v. Spock, 424 U.S. 828, 836, 96 S.Ct. 1211, 1216, 47 L.Ed.2d 505 (1976)). It has adopted the now familiar public forum analysis as a means of determining when the government’s interest in limiting the use of its property to its intended purpose outweighs the interest of those wishing to use the property for other purposes. Id; Perry, 460 U.S. at 45-47, 103 S.Ct. at 954-56.
A traditional public forum is property, such as a street or park, that has immemorially been open to the public for expressive activity. In public forums the government may enforce content-based regulations only if necessary to achieve a compelling state interest and if narrowly tailored to serve that end. Cornelius, 473 U.S. at 800, 105 S.Ct. at 3447; Perry, 460 U.S. at 45, 103 S.Ct. at 954. The government may also open property for general use by the public, or some segment of the public, as a place for expressive activity. In public forums created by government designation, content-based restrictions must meet the same standard applied in a traditional public forum. Cornelius, 473 U.S. at 800, 105 S.Ct. at 3447; Perry, 460 U.S. at 45-46 & 46 n. 7, 103 S.Ct. at 954-55 & 955 n. 7. Public property which is not a public forum either by tradition or designation is subject to a different standard. In a nonpublic forum the government "may reserve the forum for its intended purposes, communicative or otherwise, as long as the regulation on speech is reasonable and not an effort to suppress expression merely because public officials oppose the speaker's view.” Perry, 460 U.S. at 46, 103 S.Ct. at 955; see also Cornelius, 473 U.S. at 800, 105 S.Ct. at 3448.


. The principal took this action because he believed that certain references to sexual activity and birth control in an article discussing students’ experiences with pregnancy were inappropriate for some of the younger students at the school. He further felt that the article did not adequately protect the privacy interests of the pregnant students, who still might have been identifiable despite the use of false names. The principal found another article discussing divorce objectionable because it contained derogatory remarks about a student’s father, without affording the parent an opportunity to respond. Given that there was insufficient time before the end of the school year to delay the printing, rather than publish no newspaper at all, the principal ordered the journalism teacher to remove the pages with the offending articles.


. Cf. Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 682, 106 S.Ct. 3159, 3163, 92 L.Ed.2d 549 (1986) (first amendment rights of students in public schools “are not automatically coextensive with the rights of adults in other settings"); New Jersey v. T.L.O., 469 U.S. 325, 340-43, 105 S.Ct. 733, 742-43, 83 L.Ed.2d 720 (1985) ("it is evident that the school setting requires some easing of the restrictions to which *823searches by public authorities are ordinarily subject”).


. The Statement of Policy cited to Tinker, 393 U.S. 503, 89 S.Ct. 733, for this proposition, incorrectly, as the Court remarked. Hazelwood, 484 U.S. at 269 n. 2, 108 S.Ct. at 569 n. 2. Despite the breadth of these policy statements, the Court nevertheless viewed the evidence that school officials never intended to designate Spectrum as a public forum as "overwhelming.” Id.


. In Widmar, the Court held that a university which had created a wide open and independent forum for registered student groups could not exclude those groups who sought to use the facilities for religious worship or discussion. The evidence indicated that but for the university’s erroneous belief that allowing religious groups to use the facilities violated the Establishment Clause the university possessed the clear intent to open its facilities to all student groups. 454 U.S. at 267-70, 102 S.Ct. at 273-74. Similarly, in City of Madison, the Court found the necessary intent to create a public forum for the discussion of school board business. Because the board meetings were open to the public, pursuant to statute, the State created a forum for "direct citizen involvement” in which "any citizen could have presented precisely the same points and provided the board with the same information” as the excluded speaker; accordingly, the discrimination between speakers was impermissible. 429 U.S. at 174-75, 97 S.Ct. at 425-26. In Southeastern Promotions, where the Court held the city’s decision to bar a performance of "Hair" in its municipal theaters an unlawful prior restraint, the Court characterized the theaters as “public forums designed for and dedicated to expressive activity." 420 U.S. at 555, 95 S.Ct. at 1245.


. As in Hazelwood, newspapers and yearbooks published in the Clark County School District are part of the course curriculum and serve a primarily educational purpose. Athletic programs are published as a service to spectators of school-sponsored athletic events, and are distributed at such events by the school. The audience, and activity, are school-related. Although not part of the course curriculum, athletic programs are nevertheless school publications regulated under the Hussey memorandum and guidelines.


.Planned Parenthood also contends that the "indiscriminate use” standard does not apply when dealing with public forums established for a limited purpose, such as use by certain speakers or for certain topics, or some combination of the two. See Widmar, 454 U.S. at 267-70, 102 S.Ct. at 273-74 (forum created for registered student groups); Madison, 429 U.S. at 174-76, 97 S.Ct. at 425-26 (forum limited to discussion of school board business); Kaplan v. County of Los Angeles, 894 F.2d 1076, 1080 (9th Cir.) (voter pamphlet a limited public forum for use by candidates to discuss limited range of topics), cert. denied, — U.S.-, 110 S.Ct. 2590, 110 L.Ed.2d 271 (1990). We disagree. To constitute a public forum, even a limited purpose forum, government property must be open for indiscriminate use within the purpose for which the forum was created, subject only to permissible content-neutral restrictions. See Hazelwood, 484 U.S. at 267, 108 S.Ct. at 567.


. Cf. Board of Educ. v. Mergens, 495 U.S.- -, 110 S.Ct. 2356, 2364, 110 L.Ed.2d 191 (1990) (Widmar extends to high schools that have created for student groups a “limited open forum” as defined in the Equal Access Act, 20 U.S.C. §§ 4071-4074).


. See discussion infra Part III.


. Pursuant to school district policy, schools could reject any category of advertising. Principals may refuse advertisements not in the best interest of the school or community. It is not for us to second-guess the judgment of school officials in Las Vegas about the propriety or import of casino advertisements in their community.


. Planned Parenthood makes a further argument that the schools grant of access to various persons including other providers of health services created a limited public forum from which it may not be excluded because it is an entity of "similar character.” See Perry, 460 U.S. at 48, 103 S.Ct. at 956. Because we do not believe the schools’ policies or practices changed its publications from nonpublic to public, it is not necessary to reach this point.


. Judge Wallace dissented. He concluded that under Cornelius, the school board had not demonstrated the necessary clear intent to create a public forum, but rather reserved the newspapers as part of the schools’ educational enterprise. Although he found the exclusion reasonable, he would have remanded the case to determine if the school board sought to discriminate on the basis of viewpoint. Id. at 1484-85 (Wallace, J., dissenting).


. Cf. Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974) (plurality), in which the Court held that ”[i]n much the same way that a newspaper or periodical, or even a radio or television station, need not accept every proffer of advertising from the general public, a city transit system has discretion to develop and make reasonable choices concerning the type of advertising that may be displayed in its vehicles” so long as the policies and practices governing access are not arbitrary, capricious or invidious. Id. at 303, 94 S.Ct. at 2717.


.For example, in CARD, the schools had accepted other advertisements relating to military service; the Board rejected the proposed advertisement on the ground that publication would contribute to solicitation of illegal acts by the district’s students; the Board's policy and practice was to allow non-students to avail themselves of the forum as long as their speech consists of advertising offering'goods, services or vocational opportunities to students; and the Board, having allowed presentation of one side of an issue, was trying to prohibit the presentation of the other side.


. We do not disturb the CARD majority's alternative holding that, assuming the school publications were nonpublic forums, the school engaged in impermissible viewpoint discrimination in accepting advertisements advocating military service but refusing CARD’S advertisement offering an opposing point of view. CARD, 790 F.2d at 1481.


. This distinction between speech that is school-sponsored and speech that is not is consistent with the Court’s decision in Mergetis. In that case, voluntary, student-initiated religious clubs sought, under the Equal Access Act, 20 U.S.C. §§ 4071-4074, to hold meetings in high school facilities during noninstructional time without faculty participation. The Court held that the school’s extending access to religious clubs under those conditions did not constitute an endorsement or support of religious speech so as to violate the Establishment Clause. See Mergens, 110 S.Ct. at 2371-73 (plurality).


. Hazelwood, 484 U.S. at 273 & n. 7, 108 S.Ct. at 571 & n. 7. See also, e.g., Nicholson v. Board of Educ. Torrance Unified School Dist., 682 F.2d 858, 863-64 (9th Cir.1982) (cited approvingly in Hazelwood, 484 U.S. at 273 n. 7, 108 S.Ct. at 571 n. 7).


. "The Government’s decision to restrict access to a nonpublic forum need only be reasonable; it need not be the most reasonable or the only reasonable limitation.” Cornelius, 473 U.S. at 808, 105 S.Ct. at 3452 (emphasis in original).


. Cf. Lehman, 418 U.S. at 304, 94 S.Ct. at 2717 (“[t]he city consciously has limited access to its transit system advertising space in order to minimize chances of abuse, the appearance of favoritism, and the risk of imposing upon a captive audience. These are reasonable legislative objectives advanced by the city in a proprietary capacity”).